Citation Nr: 1521216	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  09-46 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case has since been returned to the RO in Atlanta, Georgia.

In the August 2008 rating decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation, effective May 31, 2000; and denied entitlement to a TDIU.  The Veteran appeals for a higher initial evaluation for PTSD and entitlement to a TDIU.  

In May 2014, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD is most appropriately characterized as occupational and social impairment with reduced reliability and productivity.

2.  Prior to March 19, 2010, the evidence does not show that the Veteran's service-connected PTSD precludes him from securing or maintaining substantially gainful employment.

3.  From February 17, 2015, the evidence demonstrates the Veteran's service-connected PTSD precludes him from securing or maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  Prior to March 19, 2010, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).

3.  From February 17, 2015, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claims for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.  The Veteran received notice of the requirements to substantiate a claim for a TDIU in an August 2007 letter.  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA psychiatric examinations in September 2007 and July 2014.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claims.

II. 
 Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran's PTSD has been currently evaluated as 50 percent disabling, effective May 31, 2000, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

At a September 2007 VA examination, the Veteran reported that he was married to his first wife for 30 years and his second wife for about one year.  He had two adult children, a son, aged 20 and a daughter, aged 34, with whom he kept in regular contact.  Since his last marriage, he reported being in about five relationships since 2004.  He currently lived alone.  He was currently receiving regular mental health treatment at VA and prescribed an anti-depressant.  The Veteran refused treatment for his alcohol dependence; he drank three packs of beer per day.  For leisure, the Veteran looked at coins on his computer, cooked and performed household chores.   He said he wanted to travel "out West" when he retired.  

Upon objective evaluation, the September 2007 VA examiner found that the Veteran was clean and casually dressed; had spontaneous speech; was cooperative and relaxed toward the examiner; had an appropriate affect and good mood; intact attention; oriented to person, place, and time; had an unremarkable thought process and thought content; had no delusions, hallucinations, ritualistic or obsessive behavior, or inappropriate behavior; had good impulse control and no panic attacks; and had no homicidal or suicidal thoughts or episodes of violence.  The Veteran had mildly impaired recent and immediate memory.  The VA examiner noted that the Veteran had mental health symptoms of recurrent and intrusive recollections of the event, recurrent distressing dreams of the event, avoidance behavior, feelings of detachment, irritability or outbursts of anger, and difficulty concentrating.  The VA examiner found that the Veteran's symptoms were relatively mild as he appeared to be responding well to treatment.  The VA examiner diagnosed the Veteran with PTSD.  The VA examiner noted that the Veteran's current status as a full-time employee working in the repair division on a U.S. Marine Base for the past 18 years had changed to part-time employment as a result of his back problems.  He was retiring soon.  The VA examiner found that the Veteran had PTSD signs and symptoms that are transient or mild and decreased work efficiency and ability to perform occupational task only during periods of significant stress.  

VA treatment records from January 2008 to October 2008 reflect that the Veteran had nightmares once every two weeks, continued to drink three to four beers daily, was frustrated with recent and immediate memory problems, and noted that his symptoms fluctuated depending on reminders.  The Veteran reported that his psychotherapy and medication was helpful for coping with stress.  The Veteran had retired in June and kept busy by doing yard work and gardening.  An October 2008 VA treatment record documents that the Veteran explained that his memory problems caused him to seek help from his daughter with paying his bills.  He said he had gotten lost while driving.  He was no longer in relationship because his girlfriend could not handle his stress.  The Veteran reported that a major stressor was his pain.  The VA treating psychiatrist noted that there was some evidence of relapse of depression, that the Veteran's PTSD symptoms remained fluctuating with mood swings and that they showed no genuine improvement.  The VA treating physician speculated that the Veteran's cognitive deficit could be stress related.  

VA treatment records from January 2009 to October 2009 reflect that the Veteran had stopped drinking, started having visual and auditory hallucinations at night, was withdrawn, isolated and unmotivated at home, continued to have nightmares and had fleeting suicidal thoughts, but no ideation.  The Veteran had back pain that he rated at 8 out of 10.  In an October 2009 VA treatment record, a VA treating psychiatrist noted that the Veteran's depression remained refractory with current medication regimen, had no evidence of psychosis, remained on total abstinence of alcohol, and his dysphoria may be due not only to his depression, but also due to craving of alcohol that could not be ruled out.  

VA treatment records from January 2010 to November 2012 document that the Veteran reported infrequent nightmares, but still felt depressed.  He had learned that he had prostate cancer and said that his diagnosis had actually taken his mind off his PTSD.  See May 2010 VA treatment record.  He continued to remain abstinent from alcohol and to report auditory hallucinations and fleeting suicidal thoughts, but no plan.  His sleep was poor due to pain in his left knee and shoulders and nightmares.  See July 2011 VA treatment record.  He had a close and supportive relationship with his daughter.  See March 2012 VA treatment record.  

At a July 2014 VA examination, the Veteran reported that he wanted to move closer to his daughter, who now lived 85 miles away.  He avoided socializing and limited socializing to 30 minutes.  He continued to report back pain.  He lost interest and motivation in woodworking and other activities that he used to enjoy.  He had difficulty motivating himself to go to the grocery store or take a shower or bath.  He was drinking alcohol, but not on a daily basis.  Upon objective evaluation, the VA examiner found that the Veteran presented with a dysphoric mood and a congruent affect; had logical, linear and goal-directed thought processes; had no unusual behavior; and denied current suicidal or homicidal intent or ideations.  The VA examiner found that the Veteran had mental symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, recurrent distressing dreams, flashbacks, avoidance behaviors, feelings of detachment, irritable behavior, hypervigilance, difficulty in establishing and maintaining effective work and social relationships, and neglect of personal hygiene.  Due to PTSD symptoms such as his hypervigilance and irritability, the VA examiner opined that the Veteran's PTSD might have a negative impact in a work-like setting that required a lot of interaction with others.  The VA examiner also found that the Veteran's lack of motivation, low interest, difficulty concentrating and his fatigue would cause poor productivity at work.  His signs of decreased concentration would interfere with his ability to learn new information required to attain job skills.  Finally, his low frustration tolerance would contribute to difficulty abiding with time pressure on tasks.  

Based on a careful review of all of the evidence, the Board finds that, throughout the appeal period, the Veteran's service-connected PTSD does not warrant an evaluation higher than 50 percent as the evidence does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking, or mood.  The evidence shows that the Veteran experienced symptoms of depressed mood, anxiety, sleep impairment, nightmares, flashbacks, decreased motivation, a lack of interest in activities, emotional detachment, hypervigilance, irritability, and memory problems.  However, the Veteran maintained a close and supportive relationship with his daughter.  Indeed, he wished to move closer to her and relied on her to help pay his bills.  Although the Veteran preferred to remain socially isolated, he did try on a limited basis to interact with others.  His treatment records document that the Veteran was able to stop drinking alcohol on his own for years.  The Veteran was able to attend regular psychiatric treatment.  Furthermore, his VA treating psychiatrist found that his symptoms fluctuated depending on his stressors.  The Veteran had pain from multiple non-service-connected conditions which contributed to his stress.  Therefore, the Board finds that for the entire appeal period, the Veteran's PTSD is most appropriately characterized as 50 percent disabling.

To the extent that the Veteran's GAF scores appear incongruent with his disability rating, the July 2014 VA psychologist noted GAF scores have been eliminated from the current DSM-5, including due to "conceptual lack of clarity and questionable psychometrics in routine practice."  See the DSM-5 manual.  Therefore, the Board finds that the review of the medical evidence indicates that the Veteran's overall symptomatology at no time reflects that the Veteran is occupationally or socially impaired, with deficiencies in most areas, and any aberrant GAF scores are found to be less probative with regard to the level of severity of the Veteran's PTSD.  

The Board also finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's PTSD was more or less severe during the appeal period than is otherwise discussed above.

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected PTSD is manifested by symptoms of depressed mood, anxiety, sleep impairment, nightmares, flashbacks, decreased motivation, a lack of interest in activities, emotional detachment, hypervigilance, irritability, and memory problems.    These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

III.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  

Prior to March 19, 2010, the Veteran has one service-connected disability for PTSD, evaluated as 50 percent disabling.  At a 50 percent evaluation, the Veteran's service-connected disability during this period does not render him eligible for a TDIU under the schedular percentage requirements.  38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

From March 19, 2010 to February 16, 2015, the Veteran has a combined evaluation of 100 percent for his service-connected disabilities.  

From February 17, 2015, the Veteran's service-connected disabilities have a combined evaluation of 70 percent for: PTSD as 50 percent disabling; status post adenocarcinoma of the prostate as 40 percent disabling; and erectile dysfunction associated with status post adenocarcinoma of the prostate as noncompensable.  

The Board recognizes that the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s) (2014).  Bradley, 22 Vet. App. at 293-94.  However, Bradley also explains that a 100 percent combined evaluation does not qualify as "a service-connected disability rated as total" under the statute.  38 U.S.C.A. § 1114(s); Bradley, 22 Vet. App. at 290.  In this case, from March 19, 2010 to February 16, 2015, the Veteran is in receipt of a combined 100 percent evaluation for his service-connected disabilities.
From February 17, 2015, the Veteran has a less than total combined evaluation.  Furthermore, during this period, the Veteran has one or more service-connected disabilities rated at 40 percent of higher and a combined evaluation of 70 percent.  Thus, the schedular rating criteria have been satisfied.  38 C.F.R. § 4.16(a).  

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

At the outset, the Board finds that for the period prior to March 19, 2010, when the Veteran did not meet the schedular rating criteria, the Veteran's claim for a TDIU does not warrant extraschedular referral.  The evidence does not show that, during this period, the Veteran's sole service-connected disability, PTSD, precludes him from securing or maintaining substantially gainful employment.  

According to the Veteran's September and October 2007 VA Form 21-8940, the Veteran was employed full-time at the maintenance center of a U.S. Marine Base in Albany, Georgia until March 2007.  He then began working part-time for the same employer.  The Veteran had sustained a work-related injury and undergone lumbar spine surgery.  Due to his back injury and an inability to work full-time, the Veteran's private treating physician recommended that the Veteran work part-time until he could retire.  See March 2007 private treatment record.  The Veteran retired in June 2008.  See December 2009 statement.  

The Veteran stopped working due to his back problems and made continuous complaints of back pain, which he reported as a major stressor, as documented in his mental health treatment records.  The Veteran's treatment records do reflect reported memory problems, but no debilitating mental health symptoms.  Rather, he had been able to abstain from his daily alcohol use during this period without any outside assistance.  

The Board also finds that, for the period from February 17, 2015, when the Veteran does not have a total combined evaluation, he meets the schedular rating criteria, and the Veteran's claim for a TDIU is warranted.  The evidence does show that the Veteran's service-connected PTSD precludes him from securing or maintaining substantially gainful employment.  The Board finds that the most probative evidence of record is the July 2014 VA examiner's findings related to the Veteran's functional impairment due to his PTSD symptoms. The July 2014 VA examiner found that the Veteran's PTSD symptoms of hypervigilance, irritability, low motivation, fatigue, decreased and difficulty concentrating, and low frustration would limit his ability to secure employment in a setting that required a lot of interaction with others, would cause him to have poor productivity and difficulty abiding my time pressure, and would interfere with his ability to learn new information to attain new job skills.  Therefore, the Board concludes, that as of February 17, 2015, a TDIU is warranted.  



ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied. 

Prior to March 19, 2010, entitlement to a TDIU is denied.

From February 17, 2015, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


